COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  THE STATE OF TEXAS,                            §             No. 08-20-00021-CR

                       State,                    §               Appeal from the

  v.                                             §         County Criminal Court No. 4

  RODOLFO MORALES,                               §           of El Paso County, Texas

                        Appellee.                §             (TC# 20180C06554)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until November 30, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before November 30, 2020.

       IT IS SO ORDERED this 18th day of November, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.